Citation Nr: 1043774	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-00 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a right bundle-branch 
block.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from March to November 1997 and 
from February 2003 to January 2006 with additional periods of 
unverified service in the United States Army National Guard.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York.  Jurisdiction over the case was subsequently 
transferred to the Baltimore, Maryland RO. 

The Board also notes that in the January 2007 rating decision, 
the RO granted service connection for an adjustment disorder and 
assigned a 30 percent evaluation, effective January 17, 2006.  In 
that rating decision, the RO determined that since there is a 
likelihood of improvement of the adjustment disorder, the 
assigned evaluation was not considered permanent and was subject 
to a future review examination.  In February 2007, the Veteran 
filed a notice of disagreement (NOD) as to the RO's determination 
that the 30 percent rating for the adjustment disorder was not 
permanent.  A statement of the case (SOC) on the matter of 
permanence of the 30 percent rating was issued in December 2007, 
and the Veteran filed a substantive appeal in January 2008.  In a 
July 2010 Decision Officer Decision, it was determined that the 
30 percent evaluation for the adjustment disorder was permanent 
under the provisions of 38 C.F.R. § 3.327.  As the 30 percent 
rating for the Veteran's adjustment disorder was found to be 
permanent, and this was the only aspect of the rating that he was 
contesting, the issue has been resolved and is no longer in 
appellate status.  


FINDINGS OF FACT

1.  There is competent evidence that the Veteran's right bundle-
branch block existed prior to military service, with no showing 
that it increased in severity during service. 

2.  It has not been shown that the Veteran has any disability 
associated with the right bundle branch block of service origin.


CONCLUSION OF LAW

Service connection for a right bundle-branch block is not 
established.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent a letter in July 2006 that fully 
addressed all notice elements and was sent prior to the initial 
RO decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claim and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letter informed the Veteran 
of what type of information and evidence was needed to establish 
a disability rating and effective date.  Accordingly, no further 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA 
treatment and examination.  Moreover, the Veteran's statements in 
support of the claim are of record.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
training (IDT) during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of duty.  
38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2010).  
ACDUTRA includes full-time duty performed for training purposes 
by members of the National Guard of any state.  38 U.S.C.A. §§ 
101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 
3.6(c)(3) (2010).  Regulations addressing presumptive service 
connection do not apply to claimants with respect to periods of 
ACDUTRA or IDT, since those presumptions only apply to 
"Veterans."  The definition of "Veteran" in these circumstances 
is such that it excludes such service unless, without benefit of 
the presumptions, it is established the individual was disabled 
from disease or injury incurred or aggravated during ACDUTRA or 
from injury incurred or aggravated during IDT, (other than for a 
myocardial infarction, cardiac arrest or a cerebrovascular 
accident occurring during IDT).  Thus, service connection may be 
granted for disability resulting from disease or injury incurred 
or aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing IDT.  38 U.S.C.A. §§ 
101(24), 106.

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  38 
U.S.C.A. 
§§ 1111, 1132.

Significantly, the VA Office of the General Counsel determined 
that VA must show by clear and unmistakable evidence that there 
is a pre-existing disease or disorder and that it was not 
aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  
The claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under the 
second prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, summarizing 
the effect of 38 U.S.C.A. § 1111 on claims for service-connected 
disability.  In that case, the Federal Circuit Court found that, 
when no preexisting condition is noted upon entry into service, 
the veteran is presumed to have been sound upon entry and the 
burden then falls on the government to rebut the presumption of 
soundness.  The Federal Circuit Court held, in Wagner, that the 
correct standard for rebutting the presumption of soundness under 
38 U.S.C.A. § 1111 requires that VA shows by clear and 
unmistakable evidence that (1) the Veteran's disability existed 
prior to service and (2) that the preexisting disability was not 
aggravated during service.  In May 2005, 38 C.F.R. § 3.304 was 
amended to reflect the Federal Circuit's analysis in Wagner.  If 
a disability was not noted at the time of entry into service and 
VA fails to establish by clear and unmistakable evidence either 
that the disability existed prior to service or that it was not 
aggravated by service, the presumption of sound condition will 
govern and the disability will be considered to have been 
incurred in service if all other requirements for service 
connection are established.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Factual Background

As noted above, the Veteran had two periods of active service, 
the first from March to November 1997, and the second from 
February 2003 to January 2006.  Examination reports from the 
Veteran's reserve service prior to his first period of active 
duty indicate a normal heart.  An electrocardiogram (ECG) 
conducted in April 1988 was determined to be normal.  An ECG 
conducted in December 1991 was normal.  An ECG conducted in 
February 1996 revealed a right bundle-branch block.  On discharge 
examination conducted in November 1997 at the end of the 
Veteran's first period of active service, clinical evaluation of 
the heart was determined to be normal.  The Veteran also denied 
relevant complaints, such as heart trouble, chest pain, and 
palpitations in an accompanying report of medical history.  On 
report of medical examination conducted in February 2002, ECG 
testing revealed an asymptomatic right bundle-branch block that 
was unchanged from an ECG that was conducted in February 1996.  
Service treatment records from the Veteran's second period of 
active service do not show any treatment related to a right 
bundle-branch block or any other heart or cardiovascular 
problems.

In a March 2006 VA outpatient treatment report, it was reported 
that the Veteran had a right bundle-branch block.  The Veteran 
reported having knowledge of the right bundle-branch block for 27 
years.  

On VA examination of the heart in November 2006, the Veteran was 
diagnosed as having a right bundle-branch block.  The examiner 
noted that the Veteran had a history of a right bundle-branch 
block for 27 years.  It was noted that an EKG was normal.  The 
Veteran was not taking any medications.  There was no evidence of 
valvular heart disease, endocarditis, pericarditis, pericardial 
adhesions, syphilitic heart disease, arteriosclerotic heart 
disease or hypertensive heart disease.  The Veteran had not 
undergone any surgery on his valves or his heart.  Exercise 
testing was not indicated.  It was noted that an ejection 
fraction was 55 to 60 and that the Veteran had undergone a 
complete work-up by a cardiologist.  A cardiovascular stress test 
had been performed on March 2006.  ST changes were noted to be 
related to the right bundle-branch block and were nondiagnostic 
and asymptomatic.  The Veteran did not have arrhythmia.  The 
examination report also reference an April 2006 echocardiogram 
that showed an ejection fraction of 55 to 60 with normal values 
and no pericardial effusion.  The Veteran was advised to exercise 
and watch his diet.

A November 2007 VA opinion was provided by the same examiner who 
conducted the November 2006 VA examination.  The examiner 
reported reviewing the claims folder once again and noted that 
the Veteran gave a 27 year history of right bundle-branch block.  
The examiner explained that a right bundle-branch block is an 
abnormality in the heart's electrical conduction system.  
Possible causes are coronary artery disease, cardiopathy or valve 
disease.  The examiner reported that it can also occur in a 
healthy heart.  He indicated that the right bundle branch block 
was diagnosed by EKG and that all findings were normal.  The 
examiner stated that a cardio-nuclear test was performed in March 
2006 and ST changes noted were perhaps related to right bundle-
branch block, non-diagnostic.  Therefore, the examiner felt that 
estimated METS was not needed.

Analysis

As the Veteran's entrance examinations for his two periods of 
active service are not of record, the presumption of soundness 
attaches and can only be rebutted by clear and unmistakable 
evidence demonstrating that a right bundle-branch block existed 
before service and was not aggravated by service.  Wagner, supra.

The service treatment reports show that the veteran was diagnosed 
as having a right bundle-branch block in February 1996, which is 
prior to both periods of active service.  The Veteran reported in 
a March 2006 VA treatment report of having a right bundle-branch 
block for the past 27 years.  Moreover, the VA examiner in 
November 2006 and in November 2007 reported that the Veteran had 
a 27-year history of a right bundle branch block.  Although the 
Veteran currently states that he did not have a right bundle-
branch block prior to service, the Board finds that the overall 
evidence clearly and unmistakably shows that a right bundle-
branch block pre-existed both periods of active service.

The Board also finds that there is no competent evidence showing 
that the right bundle-branch block increased in severity during 
either period of service.  Indeed, the service treatment records 
do not reflect any complaints or treatment for the right bundle-
branch block.  An ECG test conducted in February 2002 revealed 
that the right bundle-branch block was asymptomatic.  It was also 
noted to not have changed since prior testing in February 1996.  
Moreover, while current medical records show that the Veteran 
continues to have a right bundle-branch block, there is no 
evidence of any disability associated with the abnormality.  The 
VA examiner reported in 2006 and 2007 that diagnostic tests have 
not revealed evidence of any heart disability as a result of the 
right bundle-branch block.  Thus, the second prong of the Wagner 
test has not been satisfied and hence the presumption of 
soundness has been rebutted here.  Accordingly, the question for 
consideration is whether a current disability for VA purposes was 
incurred in, rather than aggravated by, a period of active 
service.

The Board observes that a right bundle-branch block is not a 
disability in and of itself for which VA compensation benefits 
are payable.  The term "disability" as used for VA purposes 
refers to impairment of earning capacity.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  There is no evidence of record 
suggesting that the Veteran's right bundle-branch block causes 
any impairment of earning capacity.  While a right bundle-branch 
block may be representative of underlying disability or may later 
cause disability, service connection may not be granted for a 
diagnostic abnormality.  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992); see 38 U.S.C.A. § 1110.  Nothing in the 
medical evidence presently on file shows the Veteran has a 
current disability manifested by a right bundle-branch block.

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and service 
connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).





ORDER

Entitlement to service connection for a right bundle-branch block 
is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


